TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00625-CR


David Daniel Lauer, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9014067, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on March 1, 2002.  The court reporter has
informed the Court that the record will be completed by June 17, 2002.
The court reporter for the 331st District Court, Mr. Joel Silva, is ordered to file the
reporter's record no later than June 17, 2002.  No further extension of time will be granted.  See Tex.
R. App. P. 37.3(a)(2).
It is ordered June 7, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish